C:„IGrW,                                            12/06/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                            Case Number: DA 22-0498


                                          DA 22-0498


 GREENER MONTANA PROPERTY
 MANAGEMENT, LLC, TRAVIS MARTINEZ,
 Individually and KRISTYN MARTINEZ,
                                                                              DEC 0 6 2022
                                                                           BowF;r1 Gt eenwocia
 Individually,                                                           Clerk <- 17 F_
                                                                            st.„.„ nr IvInntarta
                                                                                                Couri



              Plaintiffs and Appellees,
                                                                     ORDER
       v.

 HYDI CUNNINGHAM,

              Defendant and Appellant.


       Appellees Greener Montana Property Management, LLC, Travis Martinez, and
Kristyn Martinez move to dismiss this appeal pursuant to M. R. App. P. 13(1) and 13(3)
because they allege Appellant Hydi Cunningham failed to file a timely opening brief.
Cunningham opposes the motion, arguing her opening brief is not yet due. Also pending
before the Court is Cunningham's motion for extension of time to file a transcript, which
Appellees oppose because they contend the Court should dismiss this appeal.
       Under M. R. App. P. 13(1), an appellant shall serve and file the opening brief within
30 days after the date on which the record is filed. M. R. App. P. 8(1) provides that the
composition of the record on appeal consists of "the original papers and exhibits filed in
the district court, the transcript of proceedings, if any, and a certified copy of the docket
entries prepared by the clerk of the district court[1"
       In this case, Cunningham filed her Notice of Appeal (NOA) on August 31, 2022.
Within the NOA, she indicated that she had ordered all necessary transcripts from the court
reporter contemporaneously with the filing of her NOA.
       On September 12, 2022, the District Court transmitted the original papers and
exhibits and a certified copy of the docket entries. On that same date, the Clerk of the
Supreme Court sent a Notice of Filing to the parties, advising them that the Clerk had
received and filed the District Court record, "consisting of documents 1-36 and Case
Register Report." The Clerk firther advised the parties, "NOTE: If the above-described
record constitutes the complete record on appeal, the Appellant's opening brief is due 30
days from September 12, 2022."
       On October 6, 2022, in accordance with M. R. App. P. 9(3)(b), the Twenty-First
Judicial District Court, Ravalli County, granted the court reporter until November 29, 2022,
to transmit the transcripts that Cunningham had ordered. The District Court's order was
filed in the appellate record.
       Appellees filed the pending motion to dismiss on November 22, 2022, arguing that
the Court should dismiss Cunningham's appeal because she had failed to file her opening
brief within 30 days of September 12, 2022. Appellees inaccurately assert that the Notice
of Filing set a due date of "30 days from September 12, 2022." Appellees omit the Notice's
qualifying language that the brief was due at that time only if "the above-described
record"—"consisting of documents 1-36 and Case Register Report"—"constitutes the
complete record on appeal[.]"
       Appellees do not contend that Cunningham was not diligent in ordering the
necessary transcripts.   Rather, Appellees' motion to dismiss, and their opposition to
Cunningham's motion for extension, evinces their failure to comprehend either the Clerk
of the Supreme Court's Notice of Filing and/or the Montana Rules of Appellate Procedure;
otherwise, Appellees would have recognized that, lacking the transcripts which had been
ordered, the record on appeal remained incomplete at the time they moved to dismiss, since
Cunningham had indicated in the NOA that she had ordered transcripts, the District Court
had granted a motion for extension of time for these transcripts, and the transcripts had not
yet been filed.
       Appellees' motion to dismiss is wholly without merit. Appellees' reliance on their
motion to dismiss as a basis for opposing Cunningham's motion for extension of time to
allow the court reporter to submit the transcripts pursuant to M. R. App. P. 9(4) is similarly
                                              2
without merit. As Cunningham's motion for extension of time illustrates—again—the
record on appeal is not yet complete; therefore, pursuant to M. R. App. P. 13(1)
Cunningham's opening brief cannot be overdue as the time for its submission has not even
begun to run.
       IT IS ORDERED that Appellee's motion to dismiss is DENIED.
       IT IS ORDERED that Appellant's motion for extension of time to file transcripts is
GRANTED. Court Reporter Tamara Stuckey shall have up to and including January 15,
2023, to prepare, file, and serve the transcripts requested on appeal.
       The Clerk shall serve a copy of this Order upon all parties of record, the District
Court, and the court reporter.
       DATED this         day of December, 2022.




                                                               Chief Justice




                                                                   Justices




                                              3